DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodeyama (20100027135) hereafter Sodeyama. 
 	Regarding claim 1, Sodeyama discloses an optical lens, comprising: a lens barrel (1) and at least one lens sheet (3) fixed in the lens barrel (1), wherein the lens sheet (3) on the most object side (shown in fig. 1) is overlapped by the lens barrel (1) on a side surface (shown in fig. 1) and an upper surface of the lens sheet (3), wherein the lens barrel (1) comprises a main body (shown in fig. 1) and an edge fastener (2b), and wherein the edge fastener integrally extends from the main body and overlaps the lens sheet (3) on the most object side, so that the lens sheet (3) is smoothly wrapped and fixed to the lens barrel (fig. 1, par. [0051][0061]-[0065]). 
    PNG
    media_image1.png
    913
    721
    media_image1.png
    Greyscale
 	Regarding claim 2, Sodeyama discloses the optical lens according to claim 1, wherein the edge fastener (shown in fig. 1) is substantially bent onto the lens sheet in a manner of inclining twice (fig. 1, par. [0061]).  	Regarding claim 3, Sodeyama discloses the optical lens according to claim 1, wherein a bending tendency of the edge fastener is adaptively bordered by a curvature of the upper surface of the lens sheet (par. [0061]-[0062]).  	Regarding claim 4, Sodeyama discloses the optical lens according to claim 1, wherein the edge fastener comprises a fastening portion and a sealing portion, wherein the sealing portion extends from the fastening portion and is attached to the upper surface of the lens sheet, and wherein the fastening portion and the sealing portion of the edge fastener have different degrees of inclination (fig. 1, par. [0051][0061]-[0065]).  	Regarding claim 5, Sodeyama discloses the optical lens according to claim 4, wherein the sealing portion has an inclination angle greater than that of the fastening portion with respect to a vertical direction (see fig. 1)  	Regarding claim 6, Sodeyama discloses the optical lens according to claim 4, wherein an outer surface of the edge fastener is connected to the upper surface of the lens sheet to form a roughly arched shape (fig. 1, par. [0051][0061]-[0065]).  	Regarding claim 7, Sodeyama discloses the optical lens according to claim 4, wherein inner surfaces of the fastening portion and the sealing portion are both tightly abutted onto the lens sheet, so that there is no gap between the edge fastener and the lens sheet (fig. 1, par. [0051][0061]-[0065]).  	Regarding claim 14, Sodeyama discloses a method for manufacturing an optical lens, comprising the following steps: confirming a position of a lens sheet (3) relative to a main body of a lens barrel (1); downwardly or laterally pressing an edge fastener of the lens barrel, wherein the edge fastener integrally extends from the main body and is bent twice by pressing process to overlap the lens sheet (3) on the most object side, so that the lens sheet is smoothly wrapped and fixed to the lens barrel (fig. 1, par. [0051][0061]-[0063]).  	Regarding claim 15, Sodeyama discloses the method for manufacturing the optical lens according to claim 14, wherein the pressing process comprises: downwardly or laterally pressing the edge fastener of the lens barrel to overlap the lens sheet with a relatively small inclination angle; and downwardly pressing the edge fastener of the lens barrel to overlap the lens sheet with a relatively large inclination angle (fig. 1, par. [0051][0061]-[0063]). 	Regarding claim 16, Sodeyama discloses the method for manufacturing the optical lens according to claim 14, wherein the pressing process comprises: downwardly or laterally pressing the edge fastener of the lens barrel to overlap the lens sheet with two different inclination angles (fig. 1, par. [0051][0061]-[0063]).   	Regarding claim 17, Sodeyama discloses a method for manufacturing an optical lens, comprising the following steps: a. confirming a position of a lens sheet (3) relative to a main body of a lens barrel (1); b. laterally pressing a part of an edge fastener of the lens barrel to partially overlap the lens sheet with two different inclination angles (fig. 1, par. [0051][0061]-[0063]).; and c. relatively rotating the lens barrel, so that the edge fastener wraps the lens sheet circumferentially, and the lens sheet is smoothly wrapped and fixed to the lens barrel (fig. 1, par. [0051][0061]-[0063]).   	Regarding claim 18, Sodeyama discloses the method for manufacturing the optical lens according to claim 17, wherein step b comprises the following steps: b1. laterally pressing an edge fastener of the lens barrel to overlap the lens sheet with a relatively small inclination angle; and b2. laterally pressing the edge fastener of the lens barrel further again to overlap the lens sheet with a relatively large inclination angle, wherein the edge fastener integrally extends from the main body and is bent twice to overlap the lens sheet on the most object side (fig. 1, par. [0051][0061]-[0063]).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 8 (and its dependents), the prior art does not disclose the claimed optical lens specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the inclining portion of the sealing portion extends from the buffer portion to attach onto the lens sheet in an obliquely straight manner, and wherein the end portion of the sealing portion is a tail of the sealing portion extending to the lens sheet.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872